J-S54022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICHARD P. MAZEFFA

                            Appellant                 No. 3404 EDA 2014


               Appeal from the PCRA Order November 10, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0001213-1986


BEFORE: BOWES, J., PANELLA, J. and FITZGERALD, J.

JUDGMENT ORDER BY PANELLA, J.                           FILED JUNE 28, 2016

        On February 28, 1986, Appellant shot and killed his grandfather and

grandmother. At the time of the murders, Appellant was just four months

shy of his eighteenth birthday.

        The trial court sentenced Appellant to life without parole. This Court

affirmed the judgment of sentence on December 21, 1987.

        On August 3, 2012, Appellant filed his first PCRA petition. Appellant

claimed relief under Miller v. Alabama, 132 S.Ct. 2455 (2012). In Miller,

the Court held that “mandatory life-without-parole sentences for juveniles

violate the Eighth Amendment.” Id., at 2464. Appellant filed his petition


____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S54022-15


within 60 days of the decision, and argued that Miller should be applied

retroactively and that he should be sentenced anew.

     Appellant’s petition was denied by the PCRA court as untimely. We

affirmed on September 29, 2015, relying on the Pennsylvania Supreme

Court’s decision in Commonwealth v. Cunningham, 81 A.3d 1 (Pa. 2013).

There, the Court held that Miller did not apply retroactively. Because Miller

did not apply retroactively under Cunningham, we ruled that Appellant

could not rely on Miller or § 9545(b)(iii) to establish jurisdiction over his

untimely PCRA petition.

     Appellant filed a petition for allowance of appeal in our Supreme Court.

While the petition for allowance of appeal was pending, the United States

Supreme Court decided Montgomery v. Louisiana, 136 S.Ct. 718 (2016),

finding that Miller recognized “a new substantive rule of constitutional law”

and should apply retroactively. Id., at 729. Given that holding, Appellant

filed in our Supreme Court a petition for remand of his case to the Court of

Common Pleas of Bucks County. Shortly after the filing of the petition for

remand, our Supreme Court entered an order citing Montgomery and

vacating our memorandum decision and remanding for further proceedings

consistent with Montgomery. See Commonwealth v. Mazeffa, 966 MAL

2015, Order, 2/25/16.

     It is clear that in light of Montgomery Appellant is entitled to relief.

Accordingly, we reverse the PCRA court’s order dismissing Appellant’s


                                    -2-
J-S54022-15


petition, vacate the judgment of sentence and remand for re-sentencing

pursuant to Miller and Montgomery.

      Order reversed. Judgment of sentence vacated. Case remanded for re-

sentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2016




                                     -3-